News Release AGL Resources reports record first quarter 2014 earnings driven by strong wholesale services results · Adjusted EPS of $1.37 in 1Q14, excluding wholesale services and impacts of pending Tropical Shipping sale, compared to $1.24 in 1Q13 · Consolidated adjusted EPS of $2.86, excluding impacts of Tropical Shipping sale, compared to $1.31 in 1Q13 · GAAP EPS of $2.44 for 1Q14 compared to GAAP EPS of $1.31 for 1Q13 · 1Q14 wholesale services economic earnings of $273 million; EBIT of $293 million and EPS contribution of $1.49 during the quarter · Colder-than-normal weather in 1Q14 contributed diluted EPS of $0.15 across distribution operations and retail operations segments · Pending sale of Tropical Shipping resulted in diluted EPS reduction of $0.42 for 1Q14 related to income tax expense and goodwill impairment · EPS guidance for 2014, excluding wholesale services, raised to $2.80-$2.90 ATLANTA, April 29, 2014 AGL Resources Inc. (NYSE: GAS) today reported the strongest quarterly earnings per share in the company’s history. “As previously announced, AGL Resources’ first quarter 2014 results were driven by strong commercial activity in our wholesale services segment and relate primarily to our transportation and storage positions in the Northeast and Midwest regions. Importantly, due to our strategic positioning of these non-regulated assets, we expect to generate savings for our regulated utility customers where we have asset management agreements in place during what was one of the coldest winters on record,” said John W. Somerhalder II, chairman, president and chief executive officer of AGL Resources. “In addition, we benefitted from colder-than-normal weather across our distribution and retail businesses in the first quarter of 2014 and maintained our track record of strong expense discipline.” Somerhalder continued, “Due to the combination of stronger than expected first quarter earnings and our previously announced plans to sell Tropical Shipping, we are raising our 2014 diluted earnings per share guidance excluding the wholesale services segment to $2.80 to $2.90 from the prior range of $2.70 to $2.80. Further, we expect wholesale services to report EPS of approximately $1.55 on a GAAP basis in 2014, excluding mark-to-market movements.” 1 First Quarter EPS and Adjusted EPS Results (in millions) Diluted EPS 1Q14 1Q13 Variance GAAP (1) $ $ $ Consolidated, excluding Tropical Shipping sale impacts (1) (2) $ $ $ Adjusted to exclude Tropical Shipping sale impacts and wholesale services (1) (2) $ $ $ A reconciliation of these non-GAAP measures to GAAP financial measures can be found at the end of this release. Sale of Tropical Shipping resulted in diluted EPS reduction of $0.42 for the first quarter ended March 31, 2014. The primary drivers of the year-over-year increase in consolidated diluted EPS, excluding impacts of the pending Tropical Shipping sale, include: · Commercial activity in the wholesale services segment of $377 million in the first quarter of 2014, compared to $50 million in the first quarter of 2013. The significantly stronger commercial activity was driven by transportation and storage positions, particularly in the Northeast and Midwest regions; · First quarter 2014 weather was significantly colder-than-normal and colder than the first quarter of 2013, resulting in additional margin of $35 million compared to normal weather and $22 million year-over-year across the distribution operations and retail operations segments; · Lower depreciation expense at Nicor Gas related to the revised composite depreciation rate that became effective August 30, 2013; and · The acquisition of retail service contracts at the end of January 2013 and retail energy customers in June 2013. These factors were partially offset by: · Mark-to-market accounting hedge losses, net of inventory adjustments, at wholesale services of $47 million, with partial offset to be recognized in 2014; · Higher incentive compensation expense ($39 million higher year-over-year, primarily at wholesale services) related to record earnings and a higher concentration of annual forecasted earnings in the first quarter as compared to last year; · Higher operation and maintenance expenses at distribution operations resulting primarily from additional costs related to colder-than-normal weather, including overtime and other variable costs incurred to ensure the safe and reliable delivery of natural gas. 2 FIRST QUARTER 2 (in millions) Operating Segment 1Q14 EBIT 1Q13 EBIT Variance % Operating EBIT Contribution 1Q14 (2) Distribution operations $ $ $
